Proceeding under article 78 of the Civil Practice Act, to review a determination of the State Rent Administrator affirming an order of the local rent administrator reducing the rent of an apartment in a multiple dwelling on the ground of the landlord’s failure to paint. Order dismissing the petition reversed, without costs, the determination annulled, and the matter remitted to the State Rent Administrator for further proceedings not inconsistent herewith. If the statements in the letter and affidavits submitted by appellants are found to be facts, such facts tend to establish the contention that the practice was to paint only when the apartment was taken by a new tenant and not during a tenant's occupancy. If such statements have been rejected because of the form of the proof, the form appearing to be that frequently acted upon by the administrator, the appellants should be given an opportunity to submit evidence in a form satisfactory to him. Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ., concur.